DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 11/02/2020 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2020.

Status of Claims
	Claims 1-16 are currently pending in the application, of claims 13-16 are withdrawn from consideration.
	The merits of claims 1-12 are addressed below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 11, “the adjacent battery cells” should read - -adjacent battery cells- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki (U.S. Patent Application Publication 2016/0141570) and further, in view of Shinoda et al. (U.S. Patent Application Publication 2018/0130979).
Regarding claim 1, Kusunoki teaches a battery module (i.e., electric storage apparatus) (1) (paragraph [0011], [0014]), in which a plurality of battery cells (2) are arranged (paragraph [0048]) (see figure 1), wherein:

each of the battery cells (2) stores an electrode body (i.e., including a positive electrode plate and a negative electrode plate) (paragraph [0047) inside a cell case (20) (paragraph [0047]) comprising long side walls and short side walls (as shown in figure 2), and
the battery module (1) comprises a resin molded part (i.e., first external housing) (3) molded of a resin (paragraph [0049]) between the battery cells (2) and the enclosing member (4) and between the adjacent battery cells (2) (as shown in figure 2).
Kusunoki does not explicitly articulate the specifics of a space between a corner where the long side wall and the short side wall intersect each other and the electrode body and the cell case having a recess partially depressed toward the space at the corner where the resin molded part enters. Nonetheless, Kusunoki teaches the resin molded part (3) includes positioning ribs (301) where the plurality of battery cells are inserted (paragraph [0055]) (as shown in figure 2) suggesting a space and a recess in the battery cells is required for the positioning ribs (301) of the resin molded part (3) support or accommodate the battery cells (2). In other words, the resin positioning ribs enter a space and a recess between a corner of each of the battery cells (see figure 2 below) which reads on the claimed limitation.   
Kusunoki does not teach the particulars of the electrode body formed by winding a collector foil nonetheless, the patentability of the battery module does not depend on how it is formed or produced. As such, the claim is not limited to the manipulation of the recited steps, only the structure implied by the steps. However, additional guidance is provided below.

Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode body of Kusunoki to be formed by winding a collector foil as taught by Shinoda in order to increase the volumetric efficiency of the battery cell.  

    PNG
    media_image1.png
    899
    740
    media_image1.png
    Greyscale

	Regarding claim 2, Kusunoki teaches the recess is formed in a central portion of the cell case near the central portion (as shown in figure 2).
	Regarding claim 3-4, kusunoki teaches a position of an upper end surface of the cell case is higher than a position of an upper end surface of the resin molded part (as shown in figure 2), and
	a sealing body is disposed on an upper surface of the cell case (20) (as shown in figure 5).

    PNG
    media_image2.png
    719
    561
    media_image2.png
    Greyscale

	Regarding claims 5-6, Kusunoki does not explicitly articulate the limitations as recited in the instant claims however, as depicted in figure 2, it appears that such configuration is met. For instance, Kusunoki teaches the enclosing member (4) covers the resin molded part (3) in 
	Regarding claims 7-8, Kusunoki teaches the resin molded part is disposed from an inner surface of the enclosing member to the upper end surface and the lower end surface of the enclosing member (as shown in figure 1-2).
	Regarding claims 9-10, Kusunoki teaches a thickness of the enclosing member (4) at two end portions in an arrangement direction of the battery cells is larger than a thickness of the . 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki (U.S. Patent Application Publication 2016/0141570) and Shinoda et al. (U.S. Patent Application Publication 2018/0130979) as applied to claims 1 and 2 above, and further in view of Lieberwirth et al. (NPL, 20171).
	Regarding claim 11-12, Kusunoki teaches the battery module as described above in claim 1 and 2. Further, Kusunoki teaches the enclosing member is made of a metal (paragraph [0059]) which appears to be integral in a direction along the height direction of the battery (as shown in figure 4) but does not explicitly articulate the specifics of being an extrusion molded product formed integrally.
	Lieberwirth, directed to extrusion based additive manufacturing of metal parts (title) (abstract), teaches the extrusion molding of metal parts using additive manufacturing is important in many industrial fields and is characterized by easy handling and cost effective (abstract) and can be used in custom components in the production of small and medium enterprises (page 82-83). 
	As such, it would have been obvious to a person having ordinary skill in the art before the effective filing dated of the claimed invention to modify the metal enclosing member of Kusunoki to be an extrusion molded product as taught by Lieberwirth as it is known extrusion molding using additive manufacturing is characterized by easy handling and cost effective. 
Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lieberwirth et al., Extrusion Based Additive Manufacturing of Metal Parts, Journal of Mechanics Engineering and Automation, 7 (2017), pages 79-83, David Publishing.